Morton .1.
delivered the opinion of the Court. It is very clear that the use of the bridge by the public and the erection and support of it by the town for thirty-eight years, is sufficient proof of its existence as a highway.
It may well be doubted, whether a town, which, in making and repairing a highway, has by accident or design deviated from the true location, should be allowed to deny their liability to maintain it as they have made it. It would be a dangerous imposition upon the public, and their conduct should be deemed an estoppel era pais.
Long occupation and enjoyment unexplained, will raise a presumption of a grant, not only of an easement, but of the land itself; and not only of a grant, but of acts of legislation and matters of record. And grants may be presumed not only to individuals and corporations, but to the Commonwealth. The statute of 1786, c. 67, § 7, was not intended to affect the existing modes of acquiring ways, public or private, hut only *314to establish the boundaries between existing ways, and public fields, and the adjoining owners.
Here were facts from which a laying out, a grant, or a dedication, might be presumed. The authorities cited by the plaintiff’s counsel fully support all the above positions.

Judgment on the verdict